DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 May 2022 has been entered.


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 22 May 2022.  The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment.  Therefore, claims 1-20 remain pending in the application.  Of these, claims 1, 12 and 18 are independent.


Specification/Claim Informality Objections
In claim 20, lines 3 and 6, “only one only one” should be --only one--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 9, 12-17 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 2, it is unclear in the claims whether “the applied core voltage” in line 4 is intended, i.e., whether instead --the core supply voltage-- is intended, which is passed to the memory array when the only one power gating switch is activated.

In claim 9, it is unclear in the claims whether “the positive supply voltage” at the end of the claim is intended, i.e., whether instead --the applied core voltage-- is intended (with reference to “sensing a changing voltage level of the applied core voltage” in parent claim 1).

In claim 12, at the end of the claim, it is unclear in the claims whether “the second voltage” at the end of the claim is intended, i.e., whether instead --an applied second voltage-- is intended (with reference to “a footer device that power gates the second voltage to the memory array” recited earlier in the claim, thus providing an applied second voltage that is power gated from the second voltage and that is sensed; see also claims 13 and 14).

Claims 13-17 depend from claim 12, thus are rejected for the same reason(s) above for claim 12.

In claim 19, it is unclear in the claims whether “a biasing stage” in line 5 is intended to be same as or different from “a biasing stage” in line 5 of parent claim 18 as amended.
Further, in claim 19, it is unclear in the claims whether “the applied core voltage” is intended, i.e., whether instead --the core supply voltage-- is intended, which is passed to the memory array when the only one power gating transistor is activated.

Claim 20 depends from claim 19, thus is rejected for the same reason(s) above for claim 19.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,734,604 A (“AKAMATSU”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 18, AKAMATSU discloses a method, comprising: 
providing a core supply voltage (e.g., VSS in Fig. 2) to only one power gating transistor (e.g., QN5 in Fig. 2) for operating a memory array (e.g., including 21s), wherein the only one power gating transistor (QN5) is coupled in series between the core supply voltage (VSS) and the memory array (including 21s); 
providing an applied core voltage (e.g., VCN in Fig. 2) to the memory array (including 21s) and a biasing stage (e.g., in Fig. 9 or 13) by activating the only one power gating transistor (QN5 in Fig. 2, via ACT); 
power gating the core supply voltage (VSS in Fig. 2) with the biasing stage (via ACT in Fig. 9 or 13) so as to provide the applied core voltage (VCN) to the memory array (including 21s) with the only one power gating transistor (QN5), wherein the only one power gating transistor has only one gate (e.g., for ACT in Fig. 2); and 
selectively activating the only one power gating transistor (QN5 in Fig. 2) with a feedback signal (e.g., ACT in Fig. 9 or 13 and in Fig. 2) applied by the biasing stage (from Fig. 9 or 13) to the only one gate of the only one power gating transistor (QN5) based on sensing a changing voltage level of the applied core voltage (e.g., 35 in Fig. 9 or 13 senses/ detects a changing VCN level in Fig. 2).

Regarding claim 19, AKAMATSU discloses the method of claim 18, wherein: 
the only one power gating transistor passes the (i.e., VSS is passed as VCN to 21s when QN5 is activated in Fig. 2), 
the only one power gating transistor comprises a power gating switch (QN5 in Fig. 2), and 
(e.g., Fig. 9 or 13) is used to selectively activate the power gating switch by providing the feedback signal (ACT in Fig. 9 or 13 and in Fig. 2) as a voltage biasing signal to the only one gate of the only one power gating transistor (e.g., to bias the only gate of QN5 in Fig. 2). 

Regarding claim 20, AKAMATSU discloses the method of claim 19, wherein: a biasing voltage level of the voltage biasing signal is selectively increased and applied to the only one gate of the only one power gating transistor based on sensing an increase in the changing voltage level of the applied core voltage, and the biasing voltage level of the voltage biasing signal is selectively decreased and applied to the only one gate of the only one power gating transistor based on sensing a decrease in the changing voltage level of the applied core voltage (e.g., with reference to the level detector 35 in Fig. 9 or 13 which senses/ detects an increase and a decrease in the changing VCN level, and corresponding selective changes in the ACT level in Fig. 9 or 13 for ACT in Fig. 2).


Regarding independent claim 1, AKAMATSU discloses a device, comprising: 
a memory array (e.g., including 21s in Fig. 2) that operates with an applied core voltage (e.g., VCN); 
a power gating circuit having only one power gating switch with a single transistor (e.g., QN5 in Fig. 2) coupled in series between a core supply voltage (e.g., VSS) and the memory array (including 21s), wherein the single transistor receives the core supply voltage (VSS) and provides the applied core voltage (VCN) to the memory array (including 21s), and wherein the single transistor has a single gate (e.g., for ACT); and 
a biasing stage (e.g., Fig. 9 or 13) that receives the applied core voltage from the single transistor (VCN from QN5 in Fig. 2) and then selectively activates the single transistor with the single gate (QN5) based on sensing a changing voltage level of the applied core voltage (e.g., 35 in Fig. 9 or 13 senses/ detects a changing VCN level in Fig. 2), 
wherein the single transafistor (QN5 in Fig. 2) is selectively activated via the single gate with a feedback signal (e.g., ACT in Fig. 2) provided by the biasing stage (from Fig. 9 or 13). 

Regarding claim 2, AKAMATSU discloses the device of claim 1, wherein the device only uses the applied core voltage (VCN in Fig. 2) as a single operating voltage for one or more of the memory array, the only one power gating switch and the biasing stage (e.g., as a single negative operating voltage for 21s in Fig. 2), and wherein the only one power gating switch passes the (i.e., VSS is passed as VCN to 21s when QN5 is activated in Fig. 2). 

Regarding claim 3, AKAMATSU discloses the device of claim 1, wherein the device comprises an intrinsic capacitance (e.g., inherent in Fig. 2) for loop stability of the device (e.g., as a part of the feedback loop for VCN and ACT in Fig. 2 and in Fig. 9 or 13). 

Regarding claim 4, AKAMATSU discloses the device of claim 1, wherein the biasing stage (in Fig. 9 or 13) uses leakage current drawn from a settled voltage level of the core supply voltage (e.g., associated with leakage current in Fig. 9 or 13 drawn from a settled/ stable level of VDD or VSS) as a reference current to bias itself (to self-establish a reference voltage associated with Fig. 9 or 13, for detecting/ sensing VCN in Fig. 2) and thereby generate regulation of the applied core voltage (i.e., regulation of VCN in Fig. 2, via the feedback loop associated with Fig. 9 or 13). 

Regarding claim 5, AKAMATSU discloses the device of claim 1, wherein the biasing stage (in Fig. 9 or 13) activates the only one power gating switch (QN5) by providing the feedback signal (ACT in Fig. 2, from Fig. 9 or 13) as a voltage biasing signal to the single gate of the single transistor (e.g., to bias the single gate of QN5 in Fig. 2). 

Regarding claim 6, AKAMATSU discloses the device of claim 5, wherein: 
a biasing voltage level of the voltage biasing signal is selectively increased and applied to the single gate of the single transistor based on sensing an increase in the changing voltage level of the applied core voltage, and the biasing voltage level of the voltage biasing signal is selectively decreased and applied to the single gate of the single transistor based on sensing a decrease in the changing voltage level of the applied core voltage (e.g., with reference to the level detector 35 in Fig. 9 or 13 which senses/ detects an increase and a decrease in the changing VCN level, and corresponding selective changes in the ACT level in Fig. 9 or 13 for ACT in Fig. 2).

Regarding claim 10, AKAMATSU discloses the device of claim 1, wherein the core supply voltage refers to a negative supply voltage (e.g., VSS in Fig. 2), and wherein the only one power gating switch comprises a footer device (e.g., QN5) that is coupled between the negative supply voltage (VSS) and the memory array (including 21s). 

Regarding claim 11, AKAMATSU discloses the device of claim 10, wherein the footer device comprises only one n-type power gating transistor with only the single gate (e.g., QN5 in Fig. 2) that is selectively activated with the feedback signal (ACT in Fig. 2) provided by the biasing stage (from Fig. 9 or 13). 


Alternatively:
Regarding independent claim 1, AKAMATSU discloses a device, comprising: 
a memory array (e.g., including 21s in Fig. 16) that operates with an applied core voltage (e.g., VCP in Fig. 16); 
a power gating circuit having only one power gating switch with a single transistor (e.g., QP5 in Fig. 16, for an embodiment with only QP5, with reference to column 12, lines 22-24 “the provision of the NMOS transistor QN5 of FIG. 16 is omitted and the ground power supply line 24 is coupled directly to the power supply VSS”) coupled in series between a core supply voltage (e.g., VDD in Fig. 16) and the memory array (including 21s), wherein the single transistor receives the core supply voltage (VDD) and provides the applied core voltage (VCP) to the memory array (including 21s), and wherein the single transistor has a single gate (e.g., for ACTP); and 
a biasing stage (e.g., implied for controlling QP5, ACTP and VCP in Fig. 16, for the above embodiment with only QP5, with reference to column 12, lines 23-24 “the ground power supply line 24 is coupled directly to the power supply VSS”, thus implying that VCP instead is detected/ sensed to control ACTP, in a manner similar to that in Fig. 9 or 13) that receives the applied core voltage from the single transistor (VCP from QP5 in Fig. 16, for the above embodiment with only QP5) and then selectively activates the single transistor with the single gate (QP5) based on sensing a changing voltage level of the applied core voltage (e.g., implied for controlling QP5, ACTP and VCP in Fig. 16, for the above embodiment with only QP5, thus sensing/ detecting a changing VCP level, in a manner similar to that in Fig. 9 or 13), 
wherein the single transistor (QP5 in Fig. 16, for the above embodiment with only QP5) is selectively activated via the single gate with a feedback signal (e.g., ACTP in Fig. 16, for the embodiment with only QP5) provided by the biasing stage (to control ACTP in Fig. 16, for the above embodiment with only QP5, in a manner similar to that in Fig. 9 or 13). 

Regarding claim 7, AKAMATSU discloses the device of claim 1, wherein the core supply voltage refers to a positive supply voltage (e.g., VDD in Fig. 16, for the above embodiment with only QP5), and wherein the only one power gating switch comprises a header device (e.g., QP5) that is coupled between the positive supply voltage (VDD) and the memory array (including 21s). 

Regarding claim 8, AKAMATSU discloses the device of claim 7, wherein the header device comprises only one p-type power gating transistor with only the single gate (e.g., QP5 in Fig. 16, for the above embodiment with only QP5) that is selectively activated with the feedback signal (ACTP in Fig. 16, for the embodiment with only QP5) provided by the biasing stage (to control ACTP in Fig. 16, for the above embodiment with only QP5, in a manner similar to that in Fig. 9 or 13). 

Regarding claim 9, AKAMATSU discloses the device of claim 8, wherein the biasing stage comprises a number of p-type transistors (e.g., similar to QP24 and QP25 in Fig. 10, for ACTP and VCP in Fig. 16, for the above embodiment with only QP5) that are arranged and coupled together to receive the positive supply voltage (VDD in Figs. 10 and 16, for the above embodiment with only QP5) from the p-type power gating transistor (QP5 in Fig. 16, for the above embodiment with only QP5) and to selectively apply the feedback signal to a gate of the p-type power gating transistor (ACTP in Fig. 16, for the above embodiment with only QP5) based on sensing the changing voltage level of the (sensing/ detecting the changing VCP level in Fig. 16, for the above embodiment with only QP5, in a manner similar to that in Fig. 9 or 13). 


Regarding independent claim 12, AKAMATSU discloses a system, comprising: 
a memory array (e.g., including 21s in Fig. 16) coupled between a first voltage (e.g., VDD) and a second voltage (e.g., VSS); 
a header device (e.g., QP5 in Fig. 16) having a single power gating switch with only one transistor (e.g., only one single transistor QP5) coupled in series between the first voltage (VDD) and the memory array (including 21s), wherein the only one transistor (QP5) receives the first voltage (VDD) and provides an applied first voltage (e.g., VCP) to the memory array (including 21s), and wherein the only one transistor has a single gate (e.g., for ACTP); 
a footer device (e.g., QN5 in Fig. 16) that power gates the second voltage (VSS) to the memory array (e.g., as VCN); 
a central biasing header stage (e.g., implied for controlling QP5, ACTP and VCP in Fig. 16, in a manner similar to that in Fig. 9 or 13 for controlling QN5, ACT and VCN in Fig. 2) that receives the applied first voltage from the only one transistor (e.g., VCP from QP5 in Fig. 16, implied for controlling QP5, ACTP and VCP in Fig. 16) and selectively activates the header device (QP5 in Fig. 16) with a negative voltage biasing signal (e.g., ACTP in Fig. 16, to activate the PMOS transistor QP5 with a negative voltage with respect to VDD) applied to the single gate of the single transistor (QP5) based on sensing a changing voltage level of the applied first voltage (e.g., implied for controlling QP5, ACTP and VCP in Fig. 16, thus sensing/ detecting a changing VCP level, in a manner similar to that in Fig. 9 or 13); and 
a central biasing footer stage (e.g., implied for controlling QN5, ACTN and VCN in Fig. 16, in a manner similar to that in Fig. 9 or 13 for controlling QN5, ACT and VCN in Fig. 2) that selectively activates the footer device (QN5 in Fig. 16) based on sensing a changing voltage level of (e.g., implied for controlling QN5, ACTN and VCN in Fig. 16, thus sensing/ detecting a changing VCN level, in a manner similar to that in Fig. 9 or 13).

Regarding claim 13, AKAMATSU discloses the system of claim 12, wherein the first voltage comprises a core supply voltage (e.g., VDD in Fig. 16), wherein the applied first voltage (VCP) comprises an applied core supply voltage (e.g., VCP applied to the memory core in Fig. 16), and wherein the second voltage comprises a negative supply voltage (e.g., VSS in Fig. 16, a negative supply voltage with respect to VDD). 

Regarding claim 14, AKAMATSU discloses the system of claim 13, wherein the header device passes the core supply voltage (VDD in Fig. 16) to the memory array as the applied core supply voltage (VCP) when activated (i.e., VDD is passed as VCP when QP5 is activated in Fig. 16), and wherein the footer device passes the negative supply voltage to the memory array when activated (i.e., VSS is passed as VCN when QN5 is activated in Fig. 16). 

Regarding claim 15, AKAMATSU discloses the system of claim 12, wherein: 
the only one single transistor of the header device comprises only one p-type header transistor having the single gate (QP5 in Fig. 16), 
the central biasing header stage selectively activates the header device by applying the negative voltage biasing signal to only the single gate of the only one p-type header transistor (i.e., the PMOS transistor QP5 in Fig. 16 is activated by applying ACTP as a negative voltage with respect to VDD), 
the footer device comprises an n-type footer transistor (e.g., QN5 in Fig. 16), and 
the central biasing footer stage selectively activates the footer device by applying a positive voltage biasing signal to a gate of the n-type footer transistor (i.e., the NMOS transistor QN5 in Fig. 16 is activated by applying ACTN as a positive voltage with respect to VSS). 

Regarding claim 16, AKAMATSU discloses the system of claim 15, wherein: 
a voltage level of the negative voltage biasing signal is selectively increased and applied to the single gate of the only one p-type header transistor based on sensing an increase in the changing voltage level of the first voltage, and the voltage level of the negative voltage biasing signal is selectively decreased and applied to the single gate of the only one p-type header transistor based on sensing a decrease in the changing voltage level of the first voltage (e.g., implied for controlling QP5, ACTP and VCP in Fig. 16, thus sensing/ detecting an increase and a decrease in the changing VCP level, and corresponding selective changes in the ACTP level, in a manner to similar to that in Fig. 9 or 13).

Regarding claim 17, AKAMATSU discloses the system of claim 15, wherein: 
a voltage level of the positive voltage biasing signal is selectively increased and applied to the gate of the n-type footer transistor based on sensing an increase in the changing voltage level of the second voltage, and the voltage level of the positive voltage biasing signal is selectively decreased and applied to the gate of the n-type footer transistor based on sensing a decrease in the changing voltage level of the second voltage (e.g., implied for controlling QN5, ACTN and VCN in Fig. 16, thus sensing/ detecting an increase and a decrease in the changing VCN level, and corresponding selective changes in the ACTN level, in a manner to similar to VCN and ACT in Fig. 9 or 13).


Response to Arguments
Applicant’s arguments in Remarks, filed 22 May 2022, have been considered but are not persuasive.
First, in response to an argument on page 9 of Remarks related to the voltage controller 14 having “multiple transistors QN5, QP5”, claim 1 recites “a device comprising … a power gating circuit having only one power gating switch with a single transistor coupled in series between a core supply voltage and the memory array”, in which the transitional term “comprising” is “inclusive or open-ended and does not exclude additional, unrecited elements or method steps” (MPEP 2111.03).  Thus, the device of claim 1 does not exclude another power gating circuit.  For example, the device in Fig. 16 of Akamatsu comprises a power gating circuit QN5 having only one power gating switch with a single transistor QN5 coupled in series between a core supply voltage VSS and a memory array including the memory cells 21s, as recited in claim 1.  The transistor QP5 would represent another power gating circuit.
In response to arguments on page 9 of Remarks related to Figs. 9 and 16 of Akamatsu, the examiner disagrees with the applicant’s characterization.  That is, Akamatsu does not teach that the ACT signal in Fig. 9 based only on the VCN level is provided to both QN5 and QP5 in Fig. 16.  If so, the memory circuit in Fig. 16 would not operate as intended (e.g., column 12, lines 11-21 and others).

Nevertheless, the bases of the rejections have been changed to further address the applicant’s arguments.
Amended claim 1 is now rejected based on the embodiment in Fig. 2 of Akamatsu with only QN5.  See the rejection above for more details.  
Alternatively, amended claim 1 is also rejected based on the embodiment with only QP5 in Fig. 16 of Akamatsu, with reference to “the provision of the NMOS transistor QN5 of FIG. 16 is omitted” (column 12, lines 22-23).  For such embodiment, the disclosure of Akamatsu as a whole implies that VCP is sensed/ detected to control the activation signal ACTP (in a manner similar to that in Fig. 9 or 13), since “the ground power supply line 24 is coupled directly to the power supply VSS” (column 12, lines 23-24) and thus the VCN level does not change.
Similarly, for the embodiment in Fig. 16 of Akamatsu including both QP5 and QN5, the disclosure of Akamatsu as a whole implies that the VCP level is also sensed/ detected to control the positive activation signal ACTP and the positive applied core voltage (in a manner similar to that in Fig. 9 or 13), such that both QP5 and QN5 are controlled at the same time or together based on the VCP level and the VCN level, respectively.  That is, the negative activation signal ACTN for QN5 is based on the VCN level to effectively control the negative applied core voltage, while the positive activation signal ACTP for QP5 is based on the VCP level to effectively control the positive applied core voltage.  It would be inconsistent with the overall disclosure of Akamatsu to control the positive activation signal ACTP for QP5 to control the positive applied core voltage based on the VCN level of the negative applied core voltage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824